   Case 1:21-cv-01012-MN Document 8 Filed 08/10/21 Page 1 of 2 PageID #: 19




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 IN RE: TOWN SPORTS                               )   Chapter 11
 INTERNATIONAL, LLC, et al.,                      )
                                                  )   Bankruptcy Case No. 20-12168 (CSS)
                        Debtors.                  )   BAP No. 21-52
                                                  )
                                                  )
 TOWN SPORTS INTERNATIONAL                        )
 HOLDINGS, INC.,                                  )
                                                  )
                        Appellant,                )
                                                  )
                   v.                             )   C.A. No. 21-1012 (MN)
                                                  )
 NEW TSI HOLDINGS, INC. and TOWN                  )
 SPORTS INTERNATIONAL LLC,                        )
                                                  )
                        Appellees.                )

                                             ORDER

       At Wilmington, this 10th day of August 2021,

       WHEREAS, on August 9, 2021, Chief Magistrate Judge Mary Pat Thynge issued a

Recommendation (D.I. 7) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

       WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ request (D.I. 7 at 2); and

       WHEREAS, the Court does not find the Recommendation to be clearly erroneous or

contrary to law.

       THEREFORE, IT IS HEREBY ORDERED that the Recommendation is ADOPTED and

this matter is withdrawn from the mandatory referral for mediation.

       IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following briefing

schedule purposed by the parties (D.I. 7 at 2):
Case 1:21-cv-01012-MN Document 8 Filed 08/10/21 Page 2 of 2 PageID #: 20




         Appellants’ Opening Brief – September 15, 2021

         Appellees’ Answering Brief –November 15, 2021

         Appellants’ Reply Brief –November 30, 2021.




                                            The Honorable Maryellen Noreika
                                            United States District Court




                                       2
